In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Weinstein, J.), dated August 29, 2007, *794which, upon a fact-finding order of the same court dated July 13, 2007, upon the appellant’s admission, finding that he had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a controlled substance in the fourth degree, adjudged him to be a juvenile delinquent and placed him with the New York State Office of Children and Family Services in a limited-secure facility for a period of up to 18 months, with a minimum of six months and without credit for time served.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court providently exercised its discretion in denying his request to reopen the dispositional hearing for further testimony (see People v Ventura, 35 NY2d 654, 655 [1974]; People v McCloud, 305 AD2d 428, 428-429 [2003]).
Moreover, under the facts of this case, including, inter alia, the recommendation in the probation report, the Family Court properly found that the “least restrictive [dispositional] alternative” was to place the appellant with the New York State Office of Children and Family Services in a limited-secure facility (Family Ct Act § 352.2 [2] [a]; see Matter of Daniel J., 4 AD3d 475, 475-476 [2004]). Florio, J.E, Miller, Dillon and McCarthy, JJ., concur.